               Case 2:02-cr-00443-MJP Document 669 Filed 06/08/21 Page 1 of 2




1                                                    The Honorable Marsha J. Pechman
2
3
4
                            UNITED STATES DISTRICT COURT FOR THE
5                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
6
7
       UNITED STATES OF AMERICA,                        NO. 02-CR-443 MJP
8
                                Plaintiff
9                                                       MOTION TO DISMISS
                           v.
10
       TUAN QUANG LE,
11                                                      Noted for June 3, 2021
12                              Defendant.

13
             Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
14
     the court endorsed hereon, the United States Attorney for the Western District of
15
     Washington hereby dismisses Count 1 of the Superseding Indictment as to Tuan Quan Le
16
     only, which count charges him with Conspiracy to Distribute Controlled Substances in
17
     violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C) and 846.
18
             DATED this 3rd day of June, 2021.
19
20                                                    Respectfully submitted,

21                                                    TESSA M. GORMAN
22                                                    Acting United States Attorney

23                                                    s/ Brian D. Werner
24                                                    BRIAN D. WERNER
                                                      Assistant United States Attorney
25                                                    700 Stewart Street, Suite 5220
26                                                    Seattle, WA 98101-1271
                                                      Telephone: (206) 553-2389
27                                                    Fax:         (206) 553-4440
28                                                    E-mail:      brian.werner@usdoj.gov
      Motion to Dismiss                                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
      United States v. Le, CR 02-443 MJP - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:02-cr-00443-MJP Document 669 Filed 06/08/21 Page 2 of 2




1        Leave of court is granted for the filing of the foregoing dismissal without
2 prejudice.
3                      8th day of __________________,
            DATED this ____       June                2021.
4
5
                                                    ________________________________
6                                                   MARSHA J. PECHMAN
7                                                   UNITED STATES DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion to Dismiss                                                UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     United States v. Le, CR 02-443 MJP - 2
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
